EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Pereira on 7/29/2022.

The application has been amended as follows:

ABSTRACT (MARKED UP VERSION)
An agricultural fluorine-resin film and a greenhouse that can increase yield of 
crops even in high-eave houses are provided. [[ 
5	]]In the agricultural fluorine-resin film containing fluorine-resin, one surface has an uneven surface 1a, a transmittance at a wavelength of from 300 to 800 nm is from 20% to 70%, and a transmittance T2 below is 75% or more. [[
]]Transmittance T2: Transmittance of a laminate at a wavelength of from 300 to 800 nm, obtained by laminating the resin film and a test film, in which the uneven10 surface 1a of the resin film is completely filled with water, and the test film which has a thickness of 50 µm, is formed of only an ethylene-tetrafluoroethylene copolymer, and has a transmittance at a wavelength of from 300 to 800 nm of 94% and an arithmetic average roughness Ra of both surfaces of 0.04 µm is laminated on the resin film. 

ABSTRACT (CLEAN VERSION)
An agricultural fluorine-resin film and a greenhouse that can increase yield of 
crops even in high-eave houses are provided. 5In the agricultural fluorine-resin film containing fluorine-resin, one surface has an uneven surface 1a, a transmittance at a wavelength of from 300 to 800 nm is from 20% to 70%, and a transmittance T2 below is 75% or more. Transmittance T2: Transmittance of a laminate at a wavelength of from 300 to 800 nm, obtained by laminating the resin film and a test film, in which the uneven10 surface 1a of the resin film is completely filled with water, and the test film which has a thickness of 50 µm, is formed of only an ethylene-tetrafluoroethylene copolymer, and has a transmittance at a wavelength of from 300 to 800 nm of 94% and an arithmetic average roughness Ra of both surfaces of 0.04 µm is laminated on the resin film. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: JP H07-31295 is considered the closest prior but does not disclose the surface being uneven or having the claimed Ra value. Further, none of the other cited references is considered to teach the claimed Ra value as discussed in the remarks dated 6/16/2022. Thus, the invention as claimed is considered novel and non-obvious over the art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783